Citation Nr: 1025368	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a neck condition.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to an initial rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1992, 
and from February 2003 to June 2003.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The issues of entitlement to service connection for a neck 
condition and entitlement to an initial rating in excess of 10 
percent for hypertension are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied service 
connection for a neck condition.

2.  The evidence pertaining to the Veteran's neck condition 
submitted subsequent to the January 2004 rating decision was not 
previously submitted, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's January 2004 rating decision that denied service 
connection for a neck condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for a neck condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain:  (1) 
medical evidence of a current disorder; (2) medical evidence, or 
in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (2009); 
38 C.F.R. § 3.303(a) (West 2002).

In a January 2004 rating decision, the Veteran was denied service 
connection for a neck condition, and he was advised of his 
appellate rights.  The Veteran was advised that the records did 
not show that he received treatment for the disorder during 
service nor was it shown to have developed within one year of his 
release from the active duty.  He was informed that no further 
action would be taken on his claim until he submitted evidence 
that the disorder is related to service.  

In February 2005, the Veteran filed a claim to reopen his 
previously denied claim for service connection for a neck 
condition.  A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was not 
of record at the time of the last final disallowance of the 
claim.  "Material" evidence is evidence which relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial and 
must raise a reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, medical records have been added to the record since 
the January 2004 denial, including additional Army Hospital 
records and VA records.  This evidence is new because it has not 
previously been submitted.

The medical records are also material because they relate to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  Specifically, the records include a March 
2004 Army physical examination, in which the Veteran reports a 
neck condition.  This treatment is shortly after the Veteran's 
service ended in June 2003.  Additionally, the records include VA 
treatment records from November 2002 to December 2002 for the 
Veteran's neck condition, prior to his entry into his second 
period of service.  These records were unavailable to the RO 
during the January 2004 decision.  All of this bears directly and 
substantially upon the specific matter under consideration and is 
significant enough that it must be considered in order to fairly 
decide the merits of the claim.  

Therefore, since there is new and material evidence, the claim is 
reopened.  38 U.S.C.A. § 5108.  It now must be readjudicated on 
the underlying merits, i.e., on a de novo basis.  But, as 
mentioned, this will be temporarily deferred pending completion 
of the additional development of the claim on remand.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board is 
reopening the claim for service connection and then remanding the 
claim for further development.  Thus, no further discussion of 
the VCAA is required.




ORDER

New and material evidence having been submitted, the Veteran's 
claim for service connection for a neck condition is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

Increased Rating Claim

Since the Veteran's claim for service connection for hypertension 
was granted in the April 2005 rating decision, the Veteran has 
alleged that his hypertension has worsened - specifically since 
his last Reserve examination in March 2004.  The Board notes that 
the Veteran has never been afforded a VA compensation examination 
to assess the current severity of his hypertension.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a Veteran 
alleges that his service-connected disability has worsened since 
he was previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a 
new examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Therefore, a VA 
examination is required to assess the current level of severity 
of the Veteran's hypertension. 

Second, the Veteran has not been provided proper VCAA notice for 
his increased rating claim.  

Service Connection Claim

First, the claims file contains a May 1999 Individual Sick Slip 
indicating that the Veteran struck his head in the line of duty 
and was experiencing neck pain.  While it appears that some of 
the Veteran's periods of Army National Guard service has been 
verified, the claims file does not include a clear indication of 
when the Veteran was on active duty, active duty for training 
(ACDUTRA), or inactive duty for training (INACDUTRA) during May 
1999.  Therefore, the Board finds that additional development is 
required to determine the exact dates of any such service.  One 
method which has not yet been attempted in this case is to 
contact the Defense Finance and Accounting Service and request 
records of the periods for which the Veteran received pay.

Second, the RO needs to obtain a complete copy of the Veteran's 
personnel record, as this may also indicate the dates of when the 
Veteran was on ACDUTRA or INACDUTRA.

Third, while it appears that some of the Veteran's STRs from his 
Army National Guard service are of record, it should be verified 
whether these records constitute the entirety of his treatment 
notes.  Particularly, the RO should ascertain whether the Veteran 
had any Army National Guard treatment records from August 1992 
(when he left active duty) until February 2003 (when he began 
active duty again), and since June 2003 (when he left active 
duty).  The Court has determined that if all relevant service 
records have not been obtained, that may be a breach of the duty 
to assist and grounds for remand.  See 38 U.S.C.A. § 5103A(a)(1), 
(b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 
101-03 (2005).

Fourth, the Veteran has not been provided proper VCAA notice for 
his service connection claim for a neck condition.  

Finally, a remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his current 
neck condition.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 
3.159(c)(4) (2009).



Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the United 
States Army Reserve, and request verification 
of any dates of active duty, active duty for 
training (ACDUTRA), and inactive duty for 
training (INACDUTRA) which the Veteran had 
with the United States Army Reserve.

2.  If necessary, the RO/AMC should contact 
the Defense Finance and Accounting Service 
and request that they identify the specific 
dates of all periods of active duty for 
training and inactive duty training in the 
Army Reserve.

3.  The RO/AMC shall obtain the Veteran's 
personnel file.  The efforts to obtain these 
records should be documented, and any 
evidence received in response to this request 
should be associated with the claims folder 
for consideration.  If attempts to obtain 
these records are unsuccessful, and further 
attempts to obtain them would be futile, then 
also document this in the file and notify the 
Veteran accordingly.

4.  Ensure that VA has complied with its duty 
to assist the Veteran under 38 C.F.R. § 
3.159(c)(2) by requesting all service 
treatment and personnel records from the 
National Personnel Records Center (NPRC) or 
from any other source deemed appropriate 
(including the Army Reserve component in 
Georgia).   Associate all such records with 
the Veteran's claim folder, including any 
records from August 1992 to February 2003, 
and since June 2003.  If no records can be 
obtained after an exhaustive search, VA's 
efforts and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-(iv) 
(2009) must be complied with.

5.  Send the Veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), 
that includes but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a service-
connection claim for a neck condition, to 
include notice pertaining to aggravation of a 
pre-existing disorder and to include as 
secondary to his lumbar spine disorder.  

6.  Send the Veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), 
that includes but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate an 
increased rating claim for hypertension.

7.  Afford the Veteran an opportunity to 
submit or identify any evidence pertinent to 
his claims.

8.  Obtain all updated VA outpatient records 
that have not been secured for inclusion in 
the record.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

9.  Provide a VA examination to the Veteran 
in order to assist in evaluating the severity 
of the Veteran's service- connected 
hypertension.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly DC 7101.  The pertinent rating 
criteria must be provided to the examiner, 
and the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).

10.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
current neck condition.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, particularly the STRs, and 
offer comments and opinions addressing 
whether:

(A)  Is the Veteran's current neck 
condition likely, unlikely, or at least as 
likely as not related to the May 1986 
injury (where the Veteran fell from a 
trailer) during his first period of active 
duty from July 1980 to August 1992? 

(B)  If and only if the Veteran is 
determined to be on ACDUTRA or INACDUTRA 
during May 1999, then the VA examiner is 
requested to offer comments and opinions 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's currently 
diagnosed neck condition had its onset 
during service - specifically, the in-
service injury in May 1999.

(C)  If and only if the Veteran is 
determined to on active duty (and not 
ACDUTRA) during his period of service from  
February 2003 to June 2003, then did the 
Veteran's neck condition clearly and 
unmistakably preexist his entry into his 
second period of active duty from February 
2003 to June 2003?

(D)  If the answer to (C) is yes, did the 
Veteran's preexisting neck condition 
undergo an increase in the underlying 
pathology during his second period of 
active duty from February 2003 to June 
2003, i.e., was aggravated during service 
- specifically, to his March 2003 in-
service treatment?

(i)  If the Veteran's neck 
condition did not undergo an 
increase during his second 
period of active duty from 
February 2003 to June 2003, 
i.e., was not aggravated, is the 
evidence against aggravation 
clear and unmistakable (evidence 
that is obvious and manifest)?

(ii)  If there was an increase 
in severity of the Veteran's 
neck condition during his 
second period of active duty 
from February 2003 to June 
2003, was that increase clearly 
and unmistakably due to the 
natural progress of the 
disease?

(E)  If the answer to (C) is no, is the 
Veteran's neck condition likely, unlikely, 
or at least as likely as not related to 
his second period of active duty from 
February 2003 to June 2003- specifically, 
to his March 2003 in-service treatment?

(F)  If and only if the Veteran is 
determined to be on ACDUTRA or INACDUTRA 
during his period of service from  
February 2003 to June 2003, is the 
Veteran's current neck condition likely, 
unlikely, or at least as likely as not 
related to this period of service? 

(G)  Is it is at least as likely as not that 
the Veteran's current neck condition was 
caused or aggravated by his already service-
connected lumbar spine disorder?

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655.

11.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


